DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the abstract further recites “(Fig. 1)”, which the Examiner assumes is a typographical error and not intended to be included in the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Massanes Basi (US 2022/0215601, effectively filed 9 October 2019), herein Massanes Basi, in view of Vigneault et al. (“Ω-Net (Omega-Net): Fully automatic, multi-view cardiac MR detection, orientation, and segmentation with deep neural networks”), herein Vigneault, He et al. (“Deep Residual Learning for Image Recognition”), herein He, and Koay et al. (“Three-Dimensional Analytical Magnetic Resonance Imaging Phantom in the Fourier Domain”), herein Koay.
Regarding claim 1, Massanes Basi discloses an automatic turning method from an SPECT three-dimensional reconstructed image to a standard view (see Massanes Basi Fig. 5 and [0044]-[0045], where a neural network architecture for SPECT image reconstruction includes a rotation correction neural network), wherein the SPECT three-dimensional reconstructed image to be orientated is taken as an input, the standard view is obtained by using an automatic reorientation model of the SPECT three-dimensional reconstructed image for automatic reorientation (see Massanes Basi Fig. 5 and [0044]-[0045], where acquired SPECT volume images are applied as input to a rotation neural network to generate a rotated image volume).
Massanes Basi does not explicitly disclose wherein the automatic reorientation model of the SPECT three-dimensional reconstructed image comprises a feature extraction network and a spatial transformer network, and training of the SPECT three-dimensional reconstructed image automatic reorientation model comprises the following steps: 
step 1, acquiring a SPECT three-dimensional reconstructed image A and a corresponding standard SPECT image S for clinical analysis after reorientation, and 
extracting a rigid registration parameter P between the SPECT three-dimensional reconstructed image A and the standard SPECT image S to form a mapping database of the SPECT three-dimensional reconstructed image A, the rigid registration parameter P and the standard SPECT image S; 
step 2, inputting the SPECT three-dimensional reconstructed image A into the feature extraction network, using the convolution module to extract features of the SPECT three-dimensional reconstructed image A; 
step 3, applying the feature vector T to the SPECT three-dimensional reconstructed image A by using the spatial transformer network to obtain a predicted image B; 
step 4, constructing an image loss function L-img between the predicted image B and the standard SPECT image S and a parameter loss function L-par between the feature vector T and the rigid registration parameter P, and training and optimizing the network to obtain the best and most robust automatic reorientation model of the SPECT three-dimensional reconstructed image.
Vigneault teaches in a related and pertinent neural network based method for predicting parameters needed to transform a medical input image into a canonical orientation (see Vigneault Abstract), where the model includes an initial segmentation module based on a neural network (see Vigneault sect. 2. Methods and sect. 2.1. Initial segmentation (U-Net) module) and a transformation module based on a spatial transformer network (see Vigneault sect. 2. Methods and sect. 2.2. Transformation module). Furthermore, the networks are trained using acquired input images and ground truth images for canonical orientation (see Vigneault sect. 2.3.1 Summary, and sect. 3. Experiments), where the spatial transformer network includes training a localization network which predicts parameters for transforming the input image to a canonical ground truth orientation (see Vigneault sect. 2.2.1 Localization network (LocNet) and Fig. 4), which are used to form a database of training data (see Vigneault sect. 2.3.1 Summary, sect. 3.1 HCMNet dataset, and sect. 3.2. 2017 MICCAI ACDC dataset), in which features are extracted from initial segmentation module using a convolutional neural network (see Vigneault sect. 2.1 Initial segmentation (U-Net) module), and the extracted features from the central and most downsampled layers of the convolutional neural network are used by the transformation module to predict the parameters and use the parameters to transform the input image into a canonical orientation (see Vigneault Fig. 1 and sect. 2.2.1. Localization network (LocNet) and sect. 2.2.2. Grid generation and sampling), where the training and optimizing of the networks are performed with loss functions including the matrix loss functions between ground truth and predicted parameters (see Vigneault sect. 2.2.1. Localization network (LocNet), Eq. (3)-(6), and sect. 2.3.1 Summary) and image loss functions between images corresponding to ground truth and predicted transformation parameters (see Vigneault sect. 2.2.1. Localization network (LocNet), Eq. (7)-(9), and sect. 2.3.1 Summary). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Vigneault to the teachings of Massanes Basi such that the rotation correction neural network is constructed and trained as taught by Vigneault’s techniques to lead to an improved and more robust orientation correction neural network to generate a reoriented SPECT image volume according to a canonical orientation. This modification is rationalized as an application of known techniques to a known method ready for improvement to yield predictable results. In this instance, Massanes Basi disclose a base method for SPECT image reconstruction includes a rotation correction neural network, where acquired SPECT volume images are applied as input to a rotation neural network to generate a rotated image volume. Vigneault teaches a known technique of constructing and training a neural network based method for predicting parameters needed to transform a medical input image into a canonical orientation, which includes an initial segmentation module based on a neural network and a transformation module based on a spatial transformer network, where features are extracted from an input image from the initial segmentation network, and used by the transformation module to predict the parameters and transform the input image into a canonical orientation, where the training and optimizing of the networks are performed using acquired input images and ground truth images for canonical orientation as training data and using loss functions including the matrix loss functions between ground truth and predicted parameters and image loss functions between images corresponding to ground truth and predicted transformation parameters. One of ordinary skill in the art would have recognized that by applying Vigneault’s techniques would allow for improving the rotation correction neural network of Massanes Basi’s method to train and generate a reoriented SPECT image volume according to a canonical orientation. 
	Although Vigenault does suggest that more advanced networks could be substituted for the initial and final segmentation modules (see Vigenault sect. 1. Introduction); Massanes Basi and Vigneault do not explicitly disclose that the feature extraction network the spatial transformer network composed of a convolution module and a fully connected layer. 
He teaches in a related and pertinent use of deep neural networks for image recognition (see He Abstract), where a VGG neural network is described to include convolutional layers and fully connected layers (see He Fig. 3 and sect. 3.3. Network Architectures). 
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute the architecture of the initial segmentation neural network of Massanes Basi and Vigneault with the neural network architecture as taught by He and predictably lead to the orientation correction neural network using a neural network including convolutional layers and fully connected layers to perform the initial segmentation and feature extraction. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Massanes Basi and Vigneault disclose a base method for SPECT image reconstruction to include an orientation correction neural network, where a neural network is used to perform the initial segmentation and feature extraction, and that more advanced networks could be substituted for the initial segmentation. He teaches that known neural network architectures to include convolutional layers and fully connected layers. One of ordinary skill in the art could have substituted the neural network architecture of Vigneault with the neural network architecture as taught in He, which would have predictably led to performing the initial segmentation and feature extraction of the input images with a neural network which included convolutional and fully connected layers. 

While Massanes Basi teaches that the input data is a SPECT volume image, which is implied as three dimensional (see Massanes Basi [0022] and [0045]), and Vigneault teaches that the transformation parameters are predicted using 2D input data and features are extracted from the layer immediately following the final max pooling step of the initial segmentation network, where the transformation parameters predicted by the localization network is expressed as a vector which includes two translational and a rotational parameter (see Vigneault sect. 2.2.1. Localization network (LocNet)); Massanes Basi, Vigneault, and He do not explicitly disclose that in step 1, wherein the rigid registration parameter P comprises translation parameters in three directions and rotation angle parameters in three angles, and that in step 2, where converting the features into a 6-dimensional feature vector T through full connection.
Koay teaches in a related and pertinent methods for performing rigid body transformation of three dimensional medical image data (see Koay Abstract and Introduction, p. 430), where the affine transformations for three dimensional data include three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes (see Koay sect. MATERIALS AND METHODS, p. 431-432, and Appendix B). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Koay to the teachings of Massanes Basi, Vigneault, and He, such that in predicting the parameters to perform an orientation correction of a three dimensional SPECT image volume, the transformation parameters to be predicted would include three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes. This modification is rationalized as an application of known techniques to a known method ready for improvement to yield predictable results. In this instance, Massanes Basi, Vigneault, and He disclose a base method for SPECT image reconstruction to include an orientation correction neural network, where a three dimensional SPECT image volume are inputted to a neural network which is used to predict transformation parameters to correct the image volume to a canonical orientation, where the transformation parameters predicted by a localization network is expressed as a vector which includes translational and rotational parameters. Koay teaches a known technique for performing rigid body transformation of three dimensional medical image data, where the affine transformations for three dimensional data include three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes.One of ordinary skill in the art would have recognized that by applying Koay’s techniques to the teachings of Massanes Basi, Vigneault, and He would predictably allow for predicting the appropriate transformation parameters for performing orientation correction of a three dimensional SPECT image volume and result in predicting a transformation parameter vector including three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes. 

Regarding claim 2, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein both the convolution module and the fully connected layer have three layers, and each convolution module comprises a convolution layer and a pooling layer (see He Fig. 3 and sect. 3.3. Network Architectures, where the VGG neural network is shown to include at least three convolutional layers with pooling layers, and three fully connected layers).

Regarding claim 3, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein an establishment process of the mapping database is as follows: 
acquiring the SPECT three-dimensional reconstructed images A of n different persons and the corresponding standard SPECT images S after reorientation, and generating m groups of corresponding three-dimensional images, in a form of data augmentation, by translating and rotating the SPECT three-dimensional reconstructed images A without changing the corresponding standard SPECT images S, wherein n and m are positive integers, and m > n (see Vigneault sect. 3.1. HCMNet dataset and sect. 3.1.1. Training and cross-validation, where a database consisted of 63 subjects is used to generate the training data; and see Vigneault sect. 2.3.1 Summary and sect. 3.1.1. Training and cross-validation, where the training data includes is augmented by transforming the input with small transformations, including translations, scaling, and rotations, where the resulting augmented training data is suggested to be larger than the original database consisting of the 63 subjects); 
calculating six rigid registration parameters P of each group of corresponding SPECT three-dimensional reconstructed image A to the standard SPECT image S as label values by using image registration software, wherein the six parameters are translation parameters in three directions and rotation angle parameters in three angles, P=[tx, ty, tz, β, α, γ] (see Vigneault sect. 2.2.1. Localization network (LocNet), where the transformation parameters are predicted using input data and features extracted from the initial segmentation network, where the transformation parameters predicted by the localization network is expressed as a vector which includes translational and rotational parameters; see Koay sect. MATERIALS AND METHODS, p. 431-432, and Appendix B, where the affine transformations for three dimensional data include three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes; where the combined teachings suggest predicting the appropriate transformation parameters for performing orientation correction of a three dimensional SPECT image volume and result in predicting a transformation parameter vector including three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes).

Regarding claim 4, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein the input of the feature extraction network further comprises a gradient map of an input image (see Massanes Basi [0046], where the optimization of the one or more neural network using the acquired test image and computes a gradient).

Regarding claim 5, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein the step 3 comprises: 
dividing the feature vector T into a displacement matrix M=[tx, ty, tz,] and a rotation matrix R=[β, α, γ] (see Vigneault sect. 2.2.1. Localization network (LocNet), where similar predicted parameters for the affine matrix are similarly decomposed into translation matrix and rotation matrix; see Koay MATERIALS AND METHODS, p. 431-432, and Appendix B, where the affine transformations for three dimensional data include three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axes; and the combined teachings suggest corresponding parameters for three translation / displacement parameters for the x, y, and z directions and three rotation angle parameters for rotations around x, y, and z axe), and converting R from an Euler angle to a world coordinate system parameter:
 	
    PNG
    media_image1.png
    60
    524
    media_image1.png
    Greyscale

reconstructing a transformation matrix T'=[R MT], and inputting the SPECT three-dimensional reconstructed image A and the transform matrix T'= [R MT] into the spatial transformer network to obtain the predicted image B as the output of the network (see Vigneault sect. 2.2.1. Localization network (LocNet) and Eq. (8) and (9), where computing the image loss functions involve transforming the input image using the rotation and translation matrices to obtain a predicted image; and see Koay MATERIALS AND METHODS, p. 431-432, and Appendix B, where the rotation matrices for converting in terms of the Euler angles is similarly defined).

Regarding claim 7, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein the image loss function L-img adopts a Dice-loss loss function (see Vigneault sect. 3.2. 2017 MICCAI ACDC dataset, and Eq. (13), where the image segmentation performance of the neural network is also assessed using the Dice coefficient, is understood to be equivalent to the use of a Dice-loss loss function).

Regarding claim 8, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein the parameter loss function L-par adopts an absolute value loss function L1 or a norm loss function L2 (see Vigneault sect. 2.2.1. Localization network (LocNet), Eq. (7)-(9), and sect. 2.3.1 Summary, where the use of means square error as the parameter loss functions is understood to be mathematically equivalent to a norm loss function).

Regarding claim 9, please see the above rejection of claim 8. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 8, wherein the parameter loss function of a rotation angle is expressed as:

    PNG
    media_image2.png
    34
    163
    media_image2.png
    Greyscale

where Ω(~)=mod(~+π, 2π)-π, θ is the rotation angle in the feature vector T, and θ ̅ represents a true value of the rotation angle (see Vigneault sect. 2.2.1 Localization network (LocNet), and Eq. (6), where the loss function for rotation is taught to include a similar wrapping operator prior to calculating the standard mean square error, and is understood to be equivalent to the claimed parameter loss function of a rotation angle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massanes Basi, Vigneault, He, and Koay as applied to claim 1 above, and further in view of Jin et al. (CN 110986949, references made to paragraph numbers of the provided machine translation), herein Jin.
Regarding claim 6, please see the above rejection of claim 1. Massanes Basi, Vigneault, He, and Koay disclose the automatic reorientation method according to claim 1, wherein in the step 4, the image loss function L-img and the parameter loss function L-par are combined to construct an overall joint loss function L: L = δL-par + L-img (see Vigneault sect. 2.3.1. Summary and Eq. (11), where an overall loss function is computed as a weighted sum of image loss functions and parameter loss functions).
Massanes Basi, Vigneault, He, and Koay do not explicitly disclose where δ is a weight coefficient with a value of 0.3.
Jin teaches in a related and pertinent method using convolutional neural networks for image recognition (see Jin Abstract), which discloses a technique for weighting loss functions when training neural networks, where in a weight value used for loss function is disclosed as 0.2-0.3 (see Jin [0066]-[0082]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute the weighting value of Jin to the teachings of Massanes Basi, Vigneault, and He, such that the weight value for the parameter loss function is in the range of 0.2 and 0.3 to adjust the influence of the parameter loss function accordingly to the training performance of the overall loss function. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Massanes Basi, Vigneault, He, and Koay disclose a base method for SPECT image reconstruction to include an orientation correction neural network, where the neural network is trained according to an overall loss function which is computed as a weighted sum of image loss functions and parameter loss functions. Jin teaches that in a known technique for weighting loss functions when training neural networks, wherein a weight value used for weighting the loss function is disclosed as 0.2-0.3. One of ordinary skill in the art could have substituted the weight value of Massanes Basi, Vigneault, He, and Koay with a weight value for the parameter loss function being in the range of 0.2 and 0.3, as disclosed in Jin to predictably adjust the influence of the parameter loss function accordingly to the training performance of the overall loss function. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661